People v Steele (2016 NY Slip Op 00907)





People v Steele


2016 NY Slip Op 00907


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Friedman, J.P., Acosta, Andrias, Saxe, Feinman, JJ.


187 161/95

[*1]The People of the State of New York, Respondent,
vLuke Steele, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheryl Feldman of counsel), for respondent.

Order, Supreme Court, New York County (Laura A. Ward, J.), entered on or about September 11, 2014, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument or outweighed by aggravating factors. Among other things, the very serious underlying offense, and defendant's prior record, demonstrate a propensity to commit crimes against children.
To the extent that, in the context of requesting a departure, defendant challenges certain point assessments, we find those claims to be unavailing. In any event, defendant qualifies as a level three offender based on undisputed points.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK